[DEFERRED SETTLEMENT]

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
LORAL SPACE & COMMUNICATIONS INC.
2005 STOCK INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is made as of the 5th day of March, 2009 (the
“Grant Date”), by and between LORAL SPACE & COMMUNICATIONS INC. (the “Company”)
and C. Patrick DeWitt (the “Grantee”).

W I T N E S S E T H :

WHEREAS, the Grantee is now employed by the Company or a subsidiary of the
Company (a “Subsidiary”) in a key capacity, and the Company wishes to grant the
Grantee a notional interest in shares of the Company’s common stock, par value
$0.01 per share (the “Stock”), in the form of restricted stock units, subject to
certain restrictions and on the terms and conditions set forth herein; and

WHEREAS, through the grant of these restricted stock units, the Company hopes to
incentivise and retain the services of Grantee and encourage stock ownership by
Grantee in order to give Grantee a proprietary interest in the Company’s success
and align Grantee’s interest with those of the stockholders of the Company;

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock Units. Subject to the restrictions, terms and
conditions set forth herein and in the Company’s 2005 Stock Incentive Plan, as
amended from time to time (the “Plan”), the Company hereby grants to the Grantee
25,000 restricted stock units (the “Award”) (the restricted stock units granted
hereunder are hereafter referred to as the “Restricted Stock Units”). Each
Restricted Stock Unit shall represent the right to receive upon settlement
(i) one share of Stock or (ii) cash equal to the fair market value of one share
of Stock on the settlement date, subject to the terms and conditions set forth
herein. Capitalized terms not defined herein shall have the meaning ascribed to
them in the Plan.

2. Satisfaction of Vesting Conditions.

(a) General. Except as provided in this Agreement, the Restricted Stock Units
are subject to a substantial risk of forfeiture until vested as set forth in
Section 2(b) and are not transferable, other than by will or the laws of descent
and distribution.

(b) Vesting Schedule. The Restricted Stock Units shall vest in separate tranches
(each, a “Tranche”) in accordance with the vesting schedule set forth in the
table below (subject to earlier vesting or forfeiture as provided below) on the
specified vesting dates (each, a “Vesting Date,” and the period between each
Vesting Date, a “Vesting Period”), provided the Grantee has remained an employee
of the Company or a Subsidiary from the date hereof through each Vesting Date.

          Number of Restricted Stock Units  
Vesting Date
       
 
  16,666    
March 5, 2010
       
 
  1,042    
June 14, 2010
       
 
  1,042    
September 13, 2010
       
 
  1,042    
December 13, 2010
       
 
  1,042    
March 14, 2011
       
 
  1,042    
June 13, 2011
       
 
  1,042    
September 12, 2011
       
 
  1,041    
December 12, 2011
       
 
  1,041    
March 12, 2012
       
 

(c) Death or Disability. Notwithstanding the continued employment requirement
set forth in Section 2(b) above, upon the Grantee’s death or Disability (as
defined below) while employed with the Company or a Subsidiary, a portion of the
Tranche of Restricted Stock Units next scheduled to vest on the next Vesting
Date shall immediately become fully vested equal to the number of Restricted
Stock Units subject to such next Tranche multiplied by a fraction, the
denominator of which is the total number of days in the Vesting Period during
which such death or Disability occurs, and the numerator of which is the number
of days during such Vesting Period that the Grantee is employed with the Company
or a Subsidiary prior to such death or Disability. For purposes of this
Agreement, the term “Disability” shall have the meaning ascribed thereto in the
Plan, provided such Disability also constitutes a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4). Except as provided in
this Section 2(c), upon the Grantee’s death or Disability, the unvested portion
of the Restricted Stock Units shall expire and be forfeited.

(d) Termination Without Cause. Notwithstanding the continued employment
requirement set forth in Section 2(b) above, upon the termination of the
Grantee’s employment with the Company and all Subsidiaries by the Company or a
Subsidiary without Cause (as that term is defined in the Plan) following the
first anniversary of the Grant Date, the number of Restricted Stock Units
subject to the four (or fewer) Tranches next scheduled to vest on the next four
(or fewer) Vesting Dates shall immediately vest. Except as provided in this
Section 2(d), upon the termination of the Grantee’s employment with the Company
and all Subsidiaries by the Company or a Subsidiary without Cause, the unvested
portion of the Restricted Stock Units shall expire and be forfeited.

(e) Other Terminations. Upon the Grantee’s termination of employment with the
Company and all Subsidiaries for any reason other than by the Company or a
Subsidiary without Cause, (i) all outstanding unvested Restricted Stock Units
shall immediately expire and be forfeited.

(f) Change in Control. In the event of a Change in Control or New SS/L Sale
Event (as defined in the Plan), in either case, that also constitutes a “change
in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5) (a “409A Change in Control”), all of the then
unvested Restricted Stock Unit Agreements shall immediately vest.

3. Settlement of Restricted Stock Units.

(a) All outstanding vested Restricted Stock Units shall be settled on the
earlier of (a) March 12, 2012, (b) the date of the Grantee’s death or
Disability, (c) the date the Grantee undergoes a Separation from Service (as
defined below), and (d) the date of consummation of a 409A Change in Control,
(the first of (a), (b), (c) and (d) to occur shall be the “Settlement Date”);
provided, however, that to the extent that the Grantee is a “specified employee”
within the meaning of Treasury Regulation 1.409A-1(i) any settlement of the
Restricted Stock Units on account of the Grantee’s Separation from Service from
the Company shall be delayed for such period of time as may be necessary to meet
the requirements of Treasury Regulation Section 1.409A-3(i)(2) (the “Delay
Period”) and on the first business day following the expiration of the Delay
Period, all vested Restricted Stock Units shall be settled. On the Settlement
Date, the Company shall deliver to the Grantee (or the Grantee’s estate in the
event of Grantee’s death) (x) a certificate or certificates representing the
number of shares of Stock equal to the number of vested Restricted Stock Units
or (y) a lump sum payment of cash having a value equal to the fair market value
of one share of Stock as of the Settlement Date multiplied by the number of
vested Restricted Stock Units. The determination as to whether the Restricted
Stock Units will be settled in Stock or cash shall be within the sole discretion
of the Company.

(b) For purposes of this Agreement, a “Separation from Service” will be deemed
to occur on the date as of which the Grantee has undergone a “termination of
employment” (as that term is specifically defined in Treas. Reg.
§1.409A-1(h)(ii) applying the rules set forth therein) with the Loral Controlled
Group (as defined below); provided, however, that the Grantee will be deemed to
undergo a termination of employment (and thus a Separation from Service) on the
date that such Grantee’s level of bona fide services performed decreases to a
level less than 50 percent of the average level of services performed by the
Grantee during the immediately preceding 36-month period. For purposes of this
Agreement the Loral Controlled Group means Loral and all persons and entities
with respect to which Loral would be considered a single employer under Code
§414(b) and (c), provided, however, that in applying Code §1563(a)(1), (2) and
(3) for purposes of determining a controlled group of corporations and in
applying Treas. Reg. §1.414(c)-2 for purposes of determining trades or
businesses that are under common control, as provided in Treas. Reg.
§1.409A-1(h)(3), the language “at least 80 percent” is used, instead of the
default language “at least 50 percent” as set forth in Treas. Reg.
§1.409A-1(h)(3), each place it appears.

4. Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall accrue or be paid with respect to any outstanding Restricted Stock Units.

5. Rights of Stockholder. The Grantee will not have any rights as a Stockholder
with respect to any Restricted Stock Units until the Grantee becomes the holder
of record of such shares.

6. No Right to Continued Employment. This Agreement does not confer upon the
Grantee any right to continuance of employment with the Company, nor shall it
interfere in any way with the right of the Company to terminate his or her
employment at any time.

7. Transferability. The Restricted Stock Units may not, at any time prior to
settlement, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable.

8. Tax Withholding. The Grantee agrees as a condition of this Agreement, to pay
to the Company, or make arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of federal, state and local
income and payroll taxes that the Company is required to withhold in connection
with the vesting and settlement of the Restricted Stock Units. Alternatively,
the Company may, in its sole discretion, withhold cash and/or shares of Stock
having a value equal to all or a portion of the aggregate minimum amount of
federal, state and local income and payroll taxes that the Company is required
to withhold, and, if only a portion of the required amount is withheld, the
Grantee agrees to pay to the Company, or make arrangements satisfactory to the
Company regarding payment to the Company of, the amount of tax withholding not
covered by the withholding of cash and/or shares of Stock.

9. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its New York office and all notices or communications by the Company
to the Grantee may be given to the Grantee personally or may be mailed to the
Grantee’s home address as reflected on the books of the Company.

10. Arbitration. All disputes between the parties arising out of, or in
connection with the validity, interpretation, construction, meaning or execution
of the Plan or of this Agreement or any settlement thereof, shall be finally
settled by arbitration to be held in New York City and conducted in accordance
with the Rules of the American Arbitration Association. Judgment upon the award
rendered may be entered in any court having jurisdiction or application may be
made to such court for judicial acceptance of the award and an order of
enforcement, as the case may be.

11. Governing Law. The validity, interpretation and performance of this
Agreement shall be controlled by and construed under the laws of Delaware,
without giving effect to the principles of conflicts of law.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

* * *

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Michael B. Targoff
Name: Michael B. Targoff
Title: Vice Chairman and Chief Executive Officer


C. Patrick DeWitt
Grantee: C. Patrick DeWitt

Mailing Address of Grantee for Delivery of Stock Certificates:

      

      

Phone Number of Grantee:      

Email Address of Grantee:      

Social Security No.:      —      —      

2